DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings et al. (US 3,072,150).
With regard to claim 1, Hastings discloses a process diaphragm seal (as seen in Fig. 3) comprising: a seal body (102 in Fig. 3) including a flange (e.g. the downward projecting portion of 102) which projects from the seal body and surrounds a cavity (the area between the diaphragm (20) and 102, shown in Fig. 3 surrounded by the flange and the flange projecting from the seal body); a diaphragm (20) having an active portion (i.e. the middle portion of 20 that will flex is considered an active portion) extending over the cavity (as seen in Fig. 3) and a peripheral portion (i.e. the bent portion at the periphery of the diaphragm) surrounding the active portion (as seen in Fig. 3), the peripheral portion extending over an edge of the flange (as seen in Fig. 3) and around an outer wall of the flange (i.e. the outer circumferential surface of the flange is an outer wall, shown in Fig. 3); and a ring member (101) clamping the peripheral portion of the diaphragm to an outer wall of the flange through an interference fit between an inner wall of the ring member and the outer wall of the flange (as seen in Fig. 3), wherein a seal is formed between the peripheral portion of the diaphragm and the outer wall of the flange (i.e. as they contact one another a seal is thereby formed between such portions), wherein the peripheral portion of the diaphragm extends between the ring member and the outer wall of the flange (as seen in Fig. 3).

With regard to claim 2, Hastings discloses that the active portion of the diaphragm extends substantially perpendicularly to a central axis (as seen in Fig. 3 as the central axis runs vertically in the orientation of Fig. 3); the peripheral portion of the diaphragm extends substantially parallel to the central axis (as seen in Fig. 3 as they are bent upwards); and the outer 

With regard to claim 3, Hastings discloses that the outer wall of the flange and the inner wall of the ring member are cylindrical (as seen in Fig. 3 as they are annular and have length in the axial direction).

With regard to claim 4, Hastings discloses that the interference fit pinches the peripheral portion of the diaphragm against the outer wall of the flange (as seen in Fig. 3 due to the shown contact).

With regard to claim 9, Hastings discloses that the diaphragm comprises a metal (as disclosed in column 2 lines ~56-58).

With regard to claim 10, Hastings discloses that the ring member and the flange of the seal body are formed of substantially the same material (as seen in Fig. 3 as they are both cross-hatched as metal they are considered to be substantially the same material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedtke (7,430,917) in view of Hastings et al. (US 3,072,150).
With regard to claim 16, Hedtke discloses an industrial process control system (10, as described in Fig. 1, as shown in Fig. 2, as described in column 3 lines 25-32, etc.) comprising: a process vessel (containing 16 as seen in Fig. 2) containing a process material (16); a process diaphragm seal (30, including diaphragm 44) attached to the process vessel (as seen in Fig. 2) comprising: a seal body (i.e. the body diaphragm 44 is attached to as seen in Fig. 2) connected to the process vessel (as seen in Fig. 2) and including a cavity (i.e. containing fluid 46 as seen in Fig. 2); a diaphragm (44) having an active portion (e.g. at least the middle portion that would deflect upon pressure making it an active portion) extending over the cavity (as seen in Fig. 2) and a peripheral portion (e.g. at least the outer periphery) surrounding the active portion (i.e. as any outer periphery would do), wherein the active portion has a first side (i.e. the left hand side in Fig. 2) that is exposed to the process material (as seen in Fig. 2) and a second side (i.e. the right hand side in Fig. 2) that is exposed to the cavity (as seen in Fig. 2); a fluid pathway (38) coupled to the cavity (as seen in Fig. 2), wherein the cavity and the fluid pathway are filled with a fluid (46); and a process transmitter (14) including a pressure sensor (22) configured to sense a 
Hedtke is silent as to the exact specifics of the diaphragm seal and thus fails to explicitly disclose the seal body including a flange surrounding a cavity, and a ring member clamps the peripheral portion of the diaphragm to an outer wall of the flange through an interference fit between an inner wall of the ring member and the outer wall of the flange, wherein a seal is formed between the peripheral portion of the diaphragm and the outer wall of the flange.
Hastings discloses a process diaphragm seal (as seen in Fig. 3) comprising: a seal body (102 in Fig. 3) including a flange (e.g. the downward projecting portion of 102) which projects from the seal body and surrounds a cavity (the area between the diaphragm (20) and 102, shown in Fig. 3 surrounded by the flange and the flange projecting from the seal body); a diaphragm (20) having an active portion (i.e. the middle portion of 20 that will flex is considered an active portion) extending over the cavity (as seen in Fig. 3) and a peripheral portion (i.e. the bent portion at the periphery of the diaphragm) surrounding the active portion (as seen in Fig. 3); and a ring member (101) clamping the peripheral portion of the diaphragm to an outer wall of the flange through an interference fit between an inner wall of the ring member and the outer wall of the flange (as seen in Fig. 3), wherein a seal is formed between the peripheral portion of the diaphragm and the outer wall of the flange (i.e. as they contact one another a seal is thereby formed between such portions), wherein the peripheral portion of the diaphragm extends between the ring member and the outer wall of the flange (as seen in Fig. 3), the peripheral portion extending over an edge of the flange (as seen in Fig. 3) and around an outer wall of the flange (i.e. the outer circumferential surface of the flange is an outer wall, shown in Fig. 3).


With regard to claim 17, the combination (Hastings) discloses that the active portion of the diaphragm extends substantially perpendicularly to a central axis (as seen in Fig. 3 as the central axis runs vertically in the orientation of Fig. 3); the peripheral portion of the diaphragm extends substantially parallel to the central axis (as seen in Fig. 3 as they are bent upwards); and the outer wall of the flange and the inner wall of the ring member extend substantially parallel to the central axis (as seen in Fig. 3 as they are essentially parallel to the peripheral portion which is substantially parallel to the central axis).

With regard to claim 18, Hastings discloses that the interference fit pinches the peripheral portion of the diaphragm against the outer wall of the flange (as seen in Fig. 3 due to the shown contact).

Allowable Subject Matter
Claims 11-15 are allowed.

Claims 5-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. Specifically all of Applicant’s argument pertain to the amended claims, which as detailed above are fully rejected by the amended grounds of rejection in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675